Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The new examiner of record, Erin Hirt, acknowledges receipt of applicants amendments and arguments filed 06/30/22.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with W. Brett Stauffer on 07/27/22 and 08/01/22.

The application has been amended as follows: 

Claim 1. Please change Ra is hydrogen (which is found at the top of applicant’s numbered pg. 7 in the claim set filed 06/30/22) to Ra is hydrogen or methyl. Please also change Rc is (C1-C4)alkyl to Rc is hydrogen or (C1-C4)alkyl.

Claim 2.  Please change Ra is hydrogen (which is found at ~ line 2 of applicant’s numbered pg. 10 in the claim set filed 06/30/22) to Ra is hydrogen or methyl. Please also change Rc is methyl or ethyl to Rc is hydrogen, methyl or ethyl.


Claim 3.  Please change Ra is hydrogen (which is found at ~ line 3 of applicant’s numbered pg. 11 in the claim set filed 06/30/22) to Ra is hydrogen or methyl. Please also change: Rc is methyl or ethyl to Rc is hydrogen, methyl or ethyl.

Claim 4. Please change Ra is hydrogen (which is found at ~ line 2 of applicant’s numbered pg. 12 in the claim set filed 06/30/22) to Ra is hydrogen or methyl. Please also change Rc is methyl or ethyl to Rc is hydrogen, methyl or ethyl.

Claim 5. Please change Ra is hydrogen to Ra is hydrogen or methyl. Please also change Rc is methyl or ethyl to Rc is hydrogen, methyl or ethyl.

Claim 6. Please change Ra is hydrogen to Ra is hydrogen or methyl. Please also change Rc is methyl to Rc is hydrogen or methyl.

Claim 8. Please change Ra is hydrogen (which is found in ~ the second to last line of applicant’s numbered pg. 18 in the claim set filed 06/30/22) to Ra is hydrogen or methyl. Please also change Rc is (C1-C4)alkyl to Rc is hydrogen or (C1-C4)alkyl.

Claim 11. Please rewrite the claim to read as follows: The agrochemical formulation according to Claim 10, further comprising an additional agrochemically active ingredient.
Claim 12. Please rewrite the claim to read as follows: 
A method for controlling one or more animal pests selected from the phyla consisting of: Arthropoda, Mollusca, and Nematoda comprising contacting the animal pests and/or habitat thereof with a compound of formula (I) according to claim 1.

Claim 13. Please rewrite the claim to read as follows: A product comprising a compound of formula (I) according to Claim 1 or an agrochemical formulation thereof for controlling one or more animal pests selected from the phyla consisting of: Arthropoda, Mollusca, and Nematoda. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments to the claims to better encompass their unexpected results have rendered the previous 103 rejections moot and these rejections are withdrawn. The previous double patenting rejections have also been withdrawn because applicants have filed the necessary terminal disclaimers which have been accepted on 05/23/22. Specifically, applicant’s unexpected results show that the specifically claimed narrow scope of compounds as per applicant’s amendment on 06/30/22 have unexpected activity when compared to the closest prior art compounds which only differ in the presence of a ethyl vs. methyl on the terminal amine of the urea for example (See table pg 85) which shows that the compounds of the prior art which have an ethyl in this position but are otherwise the same as instantly claimed have little to no activity controlling a variety of pests whereas the small group of compounds instantly claimed and which correspond to applicant’s results and which are structurally quite similar differ in not having an ethyl group in this position and instead having NHMe or NMe2, etc. exhibit unexpected much higher pesticidal activity across a broad spectrum of arthropod, nematode, and Mollusca pests which would not have been expected by one of ordinary skill in the art to have such a different biological activity when the compounds instantly claimed are structurally similar/homologous to those in the prior art. As such, the instantly claimed compounds are allowable. Further, while applicant’s distinguish Ra and Rb the positions are equivalent due to amine flipping/rotation and as such the positions are equivalent and the instant compounds merely require one of Ra/Rb to be methyl and the other be H or alkyl to achieve the instantly claimed unexpected results (See for instance Portland state (https://web.archive.org/web/20150502010319/http://web.pdx.edu/~wamserc/C336S02/22notes.htm) which teaches that tertiary amines usually cannot be isolated as separate enantiomers as they undergo rapid pyramidal inversion (see structure of amines section). The examiner also notes that the claim amendments above do not cause any duplicate claim issues or improper broadening issues and as such the claims are in condition for allowance and are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616